DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment filed After Final
In view of the After Final amendment filed under AFCP on 3/8/2021, PROSECUTION IS HEREBY REOPENED for the purposes of allowance.  The noted claims are allowable for at least the reasons below. 

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Hunt on 3/15/2021. The application is amended as follows:

In the Claims
(Currently Amended) A system for computing user rating predictions, the system comprising: 
at least one processor; 
memory storing executable instructions for the at least one processor; and 

during a training phase, determining a plurality of filter coefficients for a graph filter from a training user-item dataset; 
after the training phase, receiving a request to select one or more recommended items for a first user from a plurality of unrated items that are unrated by the first user to the recommender; 
predicting ratings for the first user for a first unrated item of the unrated items by applying the graph filter utilizing the determined filter coefficients to user-item rating data, wherein the user-item rating data comprises a plurality of ratings by the first user of the unrated items other than the first unrated item, a plurality of ratings by users other than the first user of the first unrated item, wherein applying [[a]] the graph filter includes estimating a user relationship which quantifies similarity between tastes any two users for all items in the user-item rating data, estimating an item relationship which quantifies similarity between the any two items based on ratings from all users in the user-item rating data, and applying a transformation via at least one of the user relationship and the item relationship upon the user- item rating data, wherein the transformation weighs, based on the user relationship and the item relationship, the ratings that the users who, according to the user relationship, are similar and dissimilar to the first user gave to the items that, according to the item relationship, are similar and dissimilar to the first unrated item; and 
selecting the one or more recommended items from the unrated items using the user rating predictions for the unrated items and outputting the recommended items in response to the request.




at a recommender implemented on at least one processor and memory storing executable instructions for the processor: 
implementing a recommender system using graph signal processing, wherein implementing the recommender system using graph signal processing includes: 
during a training phase, determining a plurality of filter coefficients for a graph filter from a training user-item dataset; 
after the training phase, receiving a request to select one or more recommended items for a user from a plurality of unrated items that are unrated by the user to the recommender; 
predicting ratings for the first user for each of the unrated items by applying [[a]] the graph filter utilizing the determined filter coefficients to user-item rating data, wherein the user-item rating data comprises a plurality of ratings by the first user of the unrated items other than a first item, a plurality of ratings by users other than the first user of the first item, [[r]] wherein applying [[a]] the graph filter includes estimating a user relationship which quantifies similarity between tastes any two users for all items in the user-item rating data, estimating an item relationship which quantifies similarity between the any two items based on ratings from all users in the user-item rating data, and applying a transformation via at least one of the user relationship and the item relationship upon the user-item rating data, wherein the transformation weighs, based on the user relationship and the item relationship, the ratings that the users who, according to the user relationship, are similar and dissimilar to the first user gave to the 
selecting the one or more recommended items from the unrated items using the user rating predictions for the unrated items and outputting the recommended items in response to the request.

21. (Currently Amended) A non-transitory computer readable medium having stored thereon executable instructions that when executed by at least one processor of a computer cause the computer to perform steps comprising: 
at a recommender implemented on at least one processor and memory storing executable instructions for the processor: 
implementing a recommender system using graph signal processing, wherein implementing the recommender system using graph signal processing includes: 
during a training phase, determining a plurality of filter coefficients for a graph filter from a training user-item dataset; 
after the training phase, receiving a request to select one or more recommended items for a user from a plurality of unrated items that are unrated by the user to the recommender; 
predicting ratings for the first user for each of the unrated items by applying the [[a]] graph filter utilizing the determined coefficients to user-item rating data, wherein the user-item rating data comprises a plurality of ratings by the first user of the unrated items other than a first item, a plurality of ratings by users other than the first user of the first item, [[r]] wherein applying [[a]] the graph filter includes estimating a user relationship which quantifies similarity between tastes any two users for all items in the 
selecting the one or more recommended items from the unrated items using the user rating predictions for the unrated items and outputting the recommended items in response to the request.


Allowable Subject Matter
	Claims 1-7, 9-10, 11-17, 19-20, and 21 remain pending and are allowed. Independent claims 0, 11, and 21 are allowable over the prior art for at least the reasons discussed on pages 9-10 of the Final Action mailed 10/8/2020. Those reasons are incorporated herein. 
	With respect to eligibility, the amendments provided by Applicant are sufficient to overcome this rejection, which is hereby withdrawn. More specifically, the claims specifically recite determining a plurality of filter coefficients for a graph filter from a training user-item dataset during a training phase for the graph filter, and then subsequently utilizing the determined coefficients in the graph filter to perform the claimed predicting. This training of the graph filter results in a reduction to the load on the computing resources via a reduction in computational complexity, and represents an improvement to a technical field or another technology (which was envisioned as a problem to be solved by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619